                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:20-CV-557-BO


THE HISTORIC PRESERVATION     )
FOUNDATION OF NORTH CAROLINA, )
INC. ,                        )
                              )
       Plaintiff,             )
                              )
V.                                              )                        ORDER
                                                )
LILLIAN S. HARDY & BANK OZK,                    )
                                                )
         Defendants.                            )


         This matter is before the Court on defendant Lillian Hardy ' s motion to dismiss and

plaintiffs motion to deem service of process perfected. For the reasons stated below, the Court

denies defendant's motion to dismiss for lack of jurisdiction in part and denies plaintiffs motion

to deem service perfected as moot.

                                           BACKGROU D

         On December 23, 2019, plaintiff initiated this action in Wake County Superior Court,

seeking to enforce terms, conditions, and covenants contained in a vesting deed conveying to

defendant an interest in the Old Lexington Post Office. Plaintiff alleges that defendant has failed

to comply with protective covenants and a rehabilitation agreement in the vesting deed that

require defendant to rehabilitate and maintain the Old Lexington Post Office in accordance with

certain standards. In its initial filings in the state court action, plaintiff provided the incorrect and

non-existent address of 5516 Yuma Street NW, Washington , D.C. 20016 as defendant's address .

DE 1-5 . Defendant' s correct address is 5116 Yuma Street, NW, Washington, DC 20016. DE 1-

24 , p . 8, ~ 6.
        The Wake County Clerk of Superior Court issued the summons to defendant to the

incorrect address. DE 1-6. However, plaintiff has provided a delivery receipt from FedEx

showing that the summons and complaint were delivered to the correct address and signed for by

"F.MCAFE." DE 1-8, p. 4. Defendant states that neither her nor her spouse received, signed for,

or accepted delivery of the FedEx envelope. DE 1-24, pp. 7- 8, ~~ 4, 9; DE 1-30, pp. 4-5,        ~   6. On

February 7, 2020, the Wake County Superior Court entered default against defendant. DE 1-18.

On June 30, 2020, plaintiff filed a motion for default judgment against defendant and a notice of

hearing, and it mailed both to the incorrect address. On August 3, 2020, defendant appeared in

the case to challenge personal jurisdiction, process, and service of process, and she filed a motion

to set aside entry of default. DE 1-24. Following a hearing, Judge Kenneth 0. Gregory granted

defendant ' s motion to set aside the entry of default, denied defendant' s motions to dismiss, and

denied as moot plaintiffs motion for default judgment in an order entered September 22, 2020.

DE 1-3 1. On October 21 , 2020, defendant removed the action to this Court. DE 1.

                                            DISCUSSION

        All orders entered in a case prior to its removal "shall remain in full force and effect until

dissolved or modified by the district court. " 28 U.S .C. § 1450. Simi larly, " [p]ursuant to the law of

the case doctrine, ' a court should not reopen issues decided in earlier stages of the same litigation. "'

Jones v. Sears Roebuck & Co., 30 1 F. App ' x 276, 285 (4th Cir. 2008) (quoting Agostini v. Felton,

52 1 U.S . 203 , 236 (1997)). However, a district court may revise an interlocutory order when: 1) a

subsequent trial has produced substantially different evidence, 2) there is a change in appli cable

law, or 3) in the face of "clear error causing manifest injustice." Carlson v. Boston Sci. Corp. , 856

F.3d 320, 325 (4th Cir. 2017) (citations omitted). Showing that the third factor, clear error, has

been met is a "high burden," TFWS, Inc. v. Franchot, 572 F.3d 186, 194 (4th Cir. 2009), and a



                                                    2
judge should be "hesitant to overrule" an earlier determination entered by another judge, Carlson,

856 F.3d at 325 (citation omitted).

       For the Court to acquire jurisdiction over a party, service must comply with North

Carolina' s statutes and Rules of Civil Procedure. Patton v. Vogel, 833 S.E.2d 198 , 201 (N.C. App.

2019) . Under the relevant statute, the summons must be "directed to the defendant," N.C.G.S. §

lA-1 , Rule 4(b), but it need not list her address, C. Gray Wilson, North Carolina Civil Procedure

§ 4-7 (3d ed . 2009). Although " compliance with statutory rules for service is necessary to obtain

valid service," Stone v. Hicks , 45 N.C. App . 66, 67 (1980) (citation omitted), "a summons should

not be found invalid simply because of technical mistakes." Hocke v. Hanyane , 118 N.C. App.

630 , 635 (1995) ( citation omitted). This is especially true when there is no real doubt as to the

identity of the party intended to be sued. Harris v. Maready, 311 N .C. 536, 545-46 (1984) .

       Service may be made on an individual through a "designated delivery service" such as

FedEx by providing the delivery service with a copy of the summons and complaint addressed to

the party to be served, delivering it to the addressee, and obtaining a delivery receipt. N .C.G.S . §

1A-1 , Rule 4U)(l )( d) . Proof of service is shown by an affidavit of the serving party stating in part

that copy of the summons and complaint was " in fact received." Id. at § 1-75.10(4). An affidavit

that meets the statutory requirements, together with the delivery receipt signed by the person who

received the mail, creates a rebuttable presumption of valid service. Id. at § l A-1, Rule 4U2)(2);

Granville Med. Ctr. v. Tipton , 160 N.C. App. 484, 490- 91 (2003) .

       Defendant, citing statements made at the hearing, argues that Judge Gregory found that

service was not proper and that the denial of defendant' s lack of service motions was therefore

irreconcilable. However, oral pronouncements from the bench are not controlling here. N.C.G.S .

§ lA-1 , Rule 58 (providing thatjudgments and orders are not "entered" until "reduced to writing,



                                                   3
signed by the judge, and filed with the clerk of court"); see also Scoggin v. Scoggin, 250 N.C. App.

115, 120 (2016) (holding that a written order was valid even though it reached a conclusion that

differed from the trial court' s oral pronouncement). The written order issued by the Court granted

defendant' s motion to set aside entry of default and denied defendant's motions to dismiss for

insufficiency of process and process of service. Instead of relying on the state judge's oral

pronouncements at the hearing, this Court must determine whether the state court had a proper

basis to grant defendant ' s motion to set aside the entry of default, even while simultaneously

denying the motions to dismiss. The fact that Judge Gregory set aside the entry of default while

denying the motions to dismiss is not, in and of itself, contradictory because an entry of default

may be set aside as long as there is "good cause shown." N .C.G.S. § lA-1 , Rule 55(d).

       Here, the Court finds that there is no "clear error causing manifest injustice" in Judge

Gregory ' s September 2020 order. A prior decision does not qualify for this exception by being

"just maybe or probably wrong; it must ... strike us as wrong with the force of a five-week-old ,

unrefrigerated dead fish." TFWS, Inc. , 572 F.3d at 194 (citations omitted). This is not the case

here . Judge Gregory had a proper basis for concluding that plaintiff was entitled to a presumption

of valid service. In this case, there is enough evidence to establish that 1) a civil summons

addressed to defendant was sent to defendant via FedEx, 2) the summons was delivered and a

signature obtained on the receipt, and 3) plaintiff executed an affidavit attesting to these facts and

attaching the registry receipt bearing a signature showing delivery of the summons. See Granville

Med. Ctr., 160 N .C. App. at 491 (finding that evidence establishing that the statutory requirements

were complied with gave rise to the rebuttable presumption of service, even when the registry

receipt bore a signature that did not belong to defendant). The fact that the receipt was signed by

"F.MCAFE" rather than defendant does not change the result because presumption of valid service



                                                  4
arises upon proof of delivery, regardless of the identity of the signer. Id. (Rule 4Q2)(2) "raises a

presumption that the person who received the mail ... and signed the receipt was an agent of the

addressee authorized . . . to be served or to accept service of process. "); see In re Williams, 149

N.C. App. 951 , 959 (2002) (where "certified receipt was signed .. . presumably by a [person] of

suitable age and discretion authorized to sign the receipt on behalf of respondent," there was

"sufficient compliance with Rule 4 to raise a rebuttable presumption of valid service").

        Furthermore, Judge Gregory had a proper basis for concluding that defendant had not

rebutted the presumption of service. To rebut the presumption of service, a defendant "generally

must present evidence that service of process failed to accomplish its goal of providing defendant

with notice of the suit, rather than simply questioning the identity, role, or authority of the person

who signed for delivery of the summons." Granville Med. Ctr., 160 N .C. App . at 493 (citation

omitted). Plaintiff argues that defendant failed to rebut the presumption of valid service and fai ls

to address in her affidavit the critical issue of whether she received notice of the lawsuit.

Defendant' s affidavit states that "she did not receive notice of the lawsuit as a result of any process

by plaintiff or its counsel." DE 1-24, p. 8, ~ 9. Plaintiff argues that defendant never alleges that she

did not ever receive the summons and complaint, but rather just that she did not sign for or receive

the FedEx shipment at the time it was delivered. Defendant argues that her affidavit sufficiently

shows that she did not receive notice of the lawsuit resulting from any process by Plaintiff or its

counsel. To the extent that the affidavits submitted by the parties are contradictory, Judge Gregory

had the authority to assess their credibility. See Strauss v. Hunt, 140 N.C . App. 345 , 35 1 (2000)

(trial court has authority to assess credibility of affidavits). Although there are conflicting views

in the record, it was Judge Gregory ' s province to review the record and make the requisite factual

findings when he considered the motions in the first instance, and it is this Court' s province to



                                                   5
cabin its review to the reconsideration of bases for overturning the prior decision. See US. Tobacco

Coop. Inc. v. Big South Wholesale of Virginia, LLC, 899 F.3d 236, 258 (4th Cir. 2018). After

reviewing the affidavits, this Court finds a reasonable basis for concluding that defendant had not

rebutted the valid presumption of service and finds no clear error in Judge Gregory ' s denial of the

lack of service orders.

                                         CONCLUSION

       For the foregoing reasons, defendant' s motion to dismiss [DE 9] is DENIED in part. The

Court denies the request to dismiss for insufficiency of process and insufficiency of service of

process and declines to reconsider Judge Gregory ' s order denying the lack of service motions.

The Court reserves judgment on the remaining issues presented in defendant' s motion to dismiss

and will conduct a hearing on June 2, 2021 at 2:00 p.m. at Elizabeth City, North Carolina.

Plaintiffs motion to deem service as perfected [DE 18] is DENIED as MOOT.




SO ORDERED, this the      __k_ day of May , 2021.



                                                RRENCE W. BOYLE
                                              UNITED STATES DISTRICT




                                                  6
